Citation Nr: 1756356	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-09 369	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to service connection for a sleep disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1975 to April 1979 and from January 1991 to July 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdrawal the issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran perfected an appeal with respect to three service-connection claims in April 2011-entitlement to service connection for a right ear hearing loss disability, for a left hip disability, and for a sleep disability.  In an April 2017 rating decision, the RO granted the Veteran's left hip disability claim.  The RO denied the Veteran's right ear hearing loss and sleep disability claims in an April 2017 Supplemental Statement of the Case.  Upon receipt of notice of these decisions, the Veteran signed and returned an Appeals Satisfaction Notice in May 2017.  The Notice specifies that based on the decision rendered, "I am satisfied and wish to withdraw all remaining issues associated with this appeal."  The signed form also indicates, "By signing and submitting this form, I am asking to withdraw all remaining issue(s) contained in my recent Statement of the Case (SOC)/Supplemental Statement of the Case (SSOC) and ask the regional office of jurisdiction to discontinue further development actions associated with this appeal."

It does not appear the RO acknowledged this request.  Indeed, the appeal was certified to the Board, and the Veteran was scheduled for a hearing before the Board in September 2017.  Pertinently however, upon receiving notice of the hearing date, the Veteran confirmed that he desired his hearing to be cancelled because he has "cancelled the claim."  See an August 31, 2017 email of record.  

The Board finds that the Veteran has entered a valid withdrawal request that was clear and unambiguous.  Accordingly, there remains no allegation of errors of fact or law for appellate consideration.  

The Board recognizes that in September 2017, subsequent to the Veteran's May 2017 withdrawal request and his September 2017 confirmation of that request, the Veteran's authorized representative submitted an appellate brief (informal hearing presentation) addressing the issues listed on appeal.  Per VA regulations however, the effective date of a withdrawal is the date it is received by the AOJ.  See 38 C.F.R. § 20.204(b)(3).  Consequently, the Board finds that the Veteran has withdrawn his appeal.  The Board does not have jurisdiction to review the appeal and it is dismissed.





	(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to the matter of entitlement to service connection for a right ear hearing loss disability is dismissed.

The appeal as to the matter of entitlement to service connection for a sleep disability is dismissed.



		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


